ITEMID: 001-88466
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF ANTONOVA v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Sverre Erik Jebens
TEXT: 4. The applicant was born in 1962 and lives in Yakutsk, a town in Yakutia.
5. The applicant’s father and his family of three (including the applicant) lived in a council flat under the threat of collapse. On 16 November 1998 the Yakutsk Town Court ordered the local council to provide the applicant’s father with “decent living premises for a family of three”. This judgment became binding on 26 November 1998, but was not enforced.
6. In January 2001 the applicant’s father died, and on 19 September 2005 the Town Court transferred the right of claim to the applicant.
7. Under section 9 of the Federal Law on Enforcement Proceedings of 21 July 1997, a bailiff must enforce a judgment within two months.
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
